          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


DANIEL DAVID JACKTOO HEATH,

      Petitioner,

vs.                                                  Case No. 3:19cv1688-LC-CAS

DEPARTMENT OF HOMELAND
SECURITY, ICE, and IMMIGRATION
AND NATURALIZATION SERVICES,

     Respondents.
_______________________________            /


                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge's Report

and Recommendation dated September 3, 2019. ECF No. 7. Petitioner was

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to 28 U.S.C. § 636(b)(1). As of this date, no objections

have been filed.

      Having considered the Report and Recommendation, ECF No. 7, I have

determined that it should be adopted. The habeas petition ECF No. 1, filed

pursuant to 28 U.S.C. § 2241, is DISMISSED for lack of jurisdiction.
                                                                          Page 2 of 2

      Accordingly, it is ORDERED as follows:

      1. The Magistrate Judge's Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

      2. The petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241,

ECF No. 1, is DISMISSED for lack of jurisdiction.

      3. The Clerk of Court shall enter judgment accordingly and close the file.

      DONE AND ORDERED this 30th day of September, 2019.


                                             s/L.A. Collier
                                             Lacey A. Collier
                                             Senior United States District Judge




Case No. 3:19cv1688-LC-CAS
